Case 2:21-cv-04897-SVW-KS Document 28 Filed 09/15/21 Page 1 of 16 Page ID #:332




    1 J. MICHAEL KEYES - SBN 262281
      keyes.mike@dorsey.com
    2 WONJI KERPER - SBN 335812
      kerper.wonji@dorsey.com
    3 DORSEY & WHITNEY LLP
      Columbia Center
    4 701 Fifth Avenue, Suite 6100
      Seattle, WA 98104
    5 Telephone: (206) 903-8800
      Facsimile: (206) 903-8820
    6
    7 KENT J. SCHMIDT - SBN 195969
      schmidt.kent@dorsey.com
    8 NAVDEEP SINGH - SBN 284486
      singh.navdeep@dorsey.com
    9 DORSEY & WHITNEY LLP
      600 Anton Boulevard, Suite 2000
   10 Costa Mesa, CA 92626
      Telephone: (714) 800-1400
   11 Facsimile: (714) 800-1499
   12 Attorneys for A Parent Media Co. Inc.
   13                                   UNITED STATES DISTRICT COURT
   14                              CENTRAL DISTRICT OF CALIFORNIA
   15                                        WESTERN DIVISION
   16
        A PARENT MEDIA CO. INC.,                         CASE NO. 2:21-CV-04897-SVW-KS
   17
                           Plaintiff,
   18                                                    STIPULATED PROTECTIVE
                                                         ORDER
   19
        v.
   20
   21
      GENIUS BRANDS INTERNATIONAL,
   22 INC.,
   23                      Defendant.
   24
   25
   26
        1.       A.        PURPOSES AND LIMITATIONS
   27
                 Discovery in this action is likely to involve production of confidential,
   28
        proprietary, or private information for which special protection from public
                                                     1
        4811-5205-3753\3
Case 2:21-cv-04897-SVW-KS Document 28 Filed 09/15/21 Page 2 of 16 Page ID #:333




    1 disclosure and from use for any purpose other than prosecuting this litigation may be
    2 warranted. Accordingly, Plaintiff A Parent Media Co., Inc. (“Plaintiff”) and
    3 Defendant Genius Brands International, Inc. (“Defendant”) (collectively the
    4 “parties”) hereby stipulate to and petition the Court to enter the following Stipulated
    5 Protective Order. The parties acknowledge that this Order does not confer blanket
    6 protections on all disclosures or responses to discovery and that the protection it
    7 affords from public disclosure and use extends only to the limited information or
    8 items that are entitled to confidential treatment under the applicable legal principles.
    9 The parties further acknowledge, as set forth in Section 12.3, below, that this
   10 Stipulated Protective Order does not entitle them to file confidential information
   11 under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and
   12 the standards that will be applied when a party seeks permission from the court to
   13 file material under seal.
   14
   15            B.        GOOD CAUSE STATEMENT
   16            This action is likely to involve trade secrets, customer and pricing lists and
   17 other valuable research, development, commercial, financial, technical and/or
   18 proprietary information for which special protection from public disclosure and from
   19 use for any purpose other than prosecution of this action is warranted. Such
   20 confidential and proprietary materials and information consist of, among other
   21 things, confidential business or financial information, information regarding
   22 confidential business practices, including marketing strategies, and other confidential
   23 research, development, or commercial information (including information
   24 implicating privacy rights of third parties), information otherwise generally
   25 unavailable to the public, or which may be privileged or otherwise protected from
   26 disclosure under state or federal statutes, court rules, case decisions, or common law.
   27 Accordingly, to expedite the flow of information, to facilitate the prompt resolution
   28 of disputes over confidentiality of discovery materials, to adequately protect

                                                    2
        4811-5205-3753\3
Case 2:21-cv-04897-SVW-KS Document 28 Filed 09/15/21 Page 3 of 16 Page ID #:334




    1 information the parties are entitled to keep confidential, to ensure that the parties are
    2 permitted reasonable necessary uses of such material in preparation for and in the
    3 conduct of trial, to address their handling at the end of the litigation, and serve the
    4 ends of justice, a protective order for such information is justified in this matter. It is
    5 the intent of the parties that information will not be designated as confidential for
    6 tactical reasons and that nothing be so designated without a good faith belief that it
    7 has been maintained in a confidential, non-public manner, and there is good cause
    8 why it should not be part of the public record of this case.
    9
   10 2.         DEFINITIONS
   11            2.1       Action: this pending federal lawsuit.
   12            2.2       Challenging Party: a Party or Non-Party that challenges the designation
   13 of information or items under this Order.
   14            2.3       “CONFIDENTIAL” Information or Items: information (regardless of
   15 how it is generated, stored or maintained) or tangible things that qualify for protection
   16 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
   17 Cause Statement.
   18            2.4       Counsel: Outside Counsel of Record and House Counsel (as well as
   19 their support staff).
   20            2.5       Designating Party: a Party or Non-Party that designates information or
   21 items that it produces in disclosures or in responses to discovery as
   22 “CONFIDENTIAL.”
   23            2.6       Disclosure or Discovery Material: all items or information, regardless
   24 of the medium or manner in which it is generated, stored, or maintained (including,
   25 among other things, testimony, transcripts, and tangible things), that are produced or
   26 generated in disclosures or responses to discovery in this matter.
   27            2.7       Expert: a person with specialized knowledge or experience in a matter
   28 pertinent to the litigation who has been retained by a Party or its counsel to serve as

                                                        3
        4811-5205-3753\3
Case 2:21-cv-04897-SVW-KS Document 28 Filed 09/15/21 Page 4 of 16 Page ID #:335




    1 an expert witness or as a consultant in this Action.
    2            2.8       House Counsel: attorneys who are employees of a party to this Action.
    3 House Counsel does not include Outside Counsel of Record or any other outside
    4 counsel.
    5            2.9       Non-Party: any natural person, partnership, corporation, association, or
    6 other legal entity not named as a Party to this action.
    7            2.10 Outside Counsel of Record: attorneys who are not employees of a party
    8 to this Action but are retained to represent or advise a party to this Action and have
    9 appeared in this Action on behalf of that party or are affiliated with a law firm which
   10 has appeared on behalf of that party, and includes support staff.
   11            2.11 Party: any party to this Action, including all of its officers, directors,
   12 employees, consultants, retained experts, and Outside Counsel of Record (and their
   13 support staffs).
   14            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   15 Discovery Material in this Action.
   16            2.13 Professional Vendors: persons or entities that provide litigation support
   17 services (e.g., photocopying, videotaping, translating, preparing exhibits or
   18 demonstrations, and organizing, storing, or retrieving data in any form or medium)
   19 and their employees and subcontractors.
   20            2.14 Protected Material: any Disclosure or Discovery Material that is
   21 designated as “CONFIDENTIAL.”
   22            2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
   23 from a Producing Party.
   24
   25 3.         SCOPE
   26            The protections conferred by this Stipulation and Order cover not only
   27 Protected Material (as defined above), but also (1) any information copied or
   28 extracted from Protected Material; (2) all copies, excerpts, summaries, or

                                                        4
        4811-5205-3753\3
Case 2:21-cv-04897-SVW-KS Document 28 Filed 09/15/21 Page 5 of 16 Page ID #:336




    1 compilations of Protected Material; and (3) any testimony, conversations, or
    2 presentations by Parties or their Counsel that might reveal Protected Material. Any
    3 use of Protected Material at trial shall be governed by the orders of the trial judge.
    4 This Order does not govern the use of Protected Material at trial.
    5
    6 4.         DURATION
    7            Even after final disposition of this litigation, the confidentiality obligations
    8 imposed by this Order shall remain in effect until a Designating Party agrees
    9 otherwise in writing or a court order otherwise directs. Final disposition shall be
   10 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
   11 or without prejudice; and (2) final judgment herein after the completion and
   12 exhaustion of all appeals, re-hearings, remands, trials, or reviews of this Action,
   13 including the time limits for filing any motions or applications for extension of time
   14 pursuant to applicable law.
   15
   16 5.         DESIGNATING PROTECTED MATERIAL
   17            5.1       Exercise of Restraint and Care in Designating Material for Protection.
   18 Each Party or Non-Party that designates information or items for protection under
   19 this Order must take care to limit any such designation to specific material that
   20 qualifies under the appropriate standards. The Designating Party must designate for
   21 protection only those parts of material, documents, items, or oral or written
   22 communications that qualify so that other portions of the material, documents, items,
   23 or communications for which protection is not warranted are not swept unjustifiably
   24 within the ambit of this Order.
   25            Mass, indiscriminate, or routinized designations are prohibited. Designations
   26 that are shown to be clearly unjustified or that have been made for an improper
   27 purpose (e.g., to unnecessarily encumber the case development process or to impose
   28 unnecessary expenses and burdens on other parties) may expose the Designating

                                                       5
        4811-5205-3753\3
Case 2:21-cv-04897-SVW-KS Document 28 Filed 09/15/21 Page 6 of 16 Page ID #:337




    1 Party to sanctions.
    2            If it comes to a Designating Party’s attention that information or items that it
    3 designated for protection do not qualify for protection, the Designating Party must
    4 promptly notify all other Parties that it is withdrawing the inapplicable designation.
    5            5.2       Manner and Timing of Designations. Except as otherwise provided in
    6 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
    7 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
    8 under this Order must be clearly so designated before the material is disclosed or
    9 produced.
   10            Designation in conformity with this Order requires:
   11                      (a) for information in documentary form (e.g., paper or electronic
   12 documents, but excluding transcripts of depositions or other pretrial or trial
   13 proceedings), that the Producing Party affix at a minimum, the legend
   14 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
   15 contains protected material. If only a portion or portions of the material on a page
   16 qualifies for protection, the Producing Party also must clearly identify the protected
   17 portion(s) (e.g., by making appropriate markings in the margins).
   18            A Party or Non-Party that makes original documents available for inspection
   19 need not designate them for protection until after the inspecting Party has indicated
   20 which documents it would like copied and produced. During the inspection and
   21 before the designation, all of the material made available for inspection shall be
   22 deemed “CONFIDENTIAL.” After the inspecting Party has identified documents it
   23 wants copied and produced, the Producing Party must determine which documents,
   24 or portions thereof, qualify for protection under this Order. Then, before producing
   25 the specified documents, the Producing Party must affix the “CONFIDENTIAL
   26 legend” to each page that contains Protected Material. If only a portion or portions
   27 of the material on a page qualifies for protection, the Producing Party also must
   28 clearly identify the protected portion(s) (e.g., by making appropriate markings in the

                                                     6
        4811-5205-3753\3
Case 2:21-cv-04897-SVW-KS Document 28 Filed 09/15/21 Page 7 of 16 Page ID #:338




    1 margins).
    2                      (b) for testimony given in depositions that the Designating Party identify
    3 the Disclosure or Discovery Material on the record, before the close of the deposition
    4 all protected testimony. When it is impractical to identify separately each portion of
    5 testimony that is entitled to protection and it appears that substantial portions of the
    6 testimony may qualify for protection, the Designating Party may invoke on the record
    7 (before the deposition is concluded) a right to have up to 21 days to identify the
    8 specific portions of the testimony as to which protection is sought. Only those
    9 portions of the testimony that are appropriately designated for protection within the
   10 21 days shall be covered by the provisions of this Stipulated Protective Order.
   11 Alternatively, a Designating Party may specify, at the deposition or up to 21 days
   12 afterwards if that period is properly invoked, that the entire transcript shall be treated
   13 as “CONFIDENTIAL.”
   14                      (c) for information produced in some form other than documentary and
   15 for any other tangible items, that the Producing Party affix in a prominent place on
   16 the exterior of the container or containers in which the information is stored the
   17 legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
   18 protection, the Producing Party, to the extent practicable, shall identify the protected
   19 portion(s).
   20            5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent
   21 failure to designate qualified information or items does not, standing alone, waive
   22 the Designating Party’s right to secure protection under this Order for such material.
   23 Upon timely correction of a designation, the Receiving Party must make reasonable
   24 efforts to assure that the material is treated in accordance with the provisions of this
   25 Order.
   26
   27 6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
   28            6.1       Timing of Challenges. Any Party or Non-Party may challenge a

                                                        7
        4811-5205-3753\3
Case 2:21-cv-04897-SVW-KS Document 28 Filed 09/15/21 Page 8 of 16 Page ID #:339




    1 designation of confidentiality at any time that is consistent with the Court’s
    2 Scheduling Order.
    3            6.2       Meet and Confer. The Challenging Party shall initiate the dispute
    4 resolution process under Local Rule 37.1 et seq.
    5            6.3       The burden of persuasion in any such challenge proceeding shall be on
    6 the Designating Party. Frivolous challenges, and those made for an improper purpose
    7 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
    8 expose the Challenging Party to sanctions. Unless the Designating Party has waived
    9 or withdrawn the confidentiality designation, all parties shall continue to afford the
   10 material in question the level of protection to which it is entitled under the Producing
   11 Party’s designation until the Court rules on the challenge.
   12
   13 7.         ACCESS TO AND USE OF PROTECTED MATERIAL
   14            7.1       Basic Principles. A Receiving Party may use Protected Material that is
   15 disclosed or produced by another Party or by a Non-Party in connection with this
   16 Action only for prosecuting, defending, or attempting to settle this Action. Such
   17 Protected Material may be disclosed only to the categories of persons and under the
   18 conditions described in this Order. When the Action has been terminated, a Receiving
   19 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
   20            Protected Material must be stored and maintained by a Receiving Party at a
   21 location and in a secure manner that ensures that access is limited to the persons
   22 authorized under this Order.
   23            7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless
   24 otherwise ordered by the court or permitted in writing by the Designating Party, a
   25 Receiving            Party   may    disclose   any   information    or   item   designated
   26 “CONFIDENTIAL” only to:
   27                      (a) the Receiving Party’s Outside Counsel of Record in this Action, as
   28 well as employees of said Outside Counsel of Record to whom it is reasonably

                                                       8
        4811-5205-3753\3
Case 2:21-cv-04897-SVW-KS Document 28 Filed 09/15/21 Page 9 of 16 Page ID #:340




    1 necessary to disclose the information for this Action;
    2                      (b) the officers, directors, and employees (including House Counsel) of
    3 the Receiving Party to whom disclosure is reasonably necessary for this Action;
    4                      (c) Experts (as defined in this Order) of the Receiving Party to whom
    5 disclosure is reasonably necessary for this Action and who have signed the
    6 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    7                      (d) the court and its personnel;
    8                      (e) court reporters and their staff;
    9                      (f) professional jury or trial consultants, mock jurors, and Professional
   10 Vendors to whom disclosure is reasonably necessary for this Action and who have
   11 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   12                      (g) the author or recipient of a document containing the information or
   13 a custodian or other person who otherwise possessed or knew the information;
   14                      (h) during their depositions, witnesses ,and attorneys for witnesses, in
   15 the Action to whom disclosure is reasonably necessary provided: (1) the deposing
   16 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
   17 will not be permitted to keep any confidential information unless they sign the
   18 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   19 agreed by the Designating Party or ordered by the court. Pages of transcribed
   20 deposition testimony or exhibits to depositions that reveal Protected Material may be
   21 separately bound by the court reporter and may not be disclosed to anyone except as
   22 permitted under this Stipulated Protective Order; and
   23                      (i) any mediator or settlement officer, and their supporting personnel,
   24 mutually agreed upon by any of the parties engaged in settlement discussions.
   25
   26 8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   27 IN OTHER LITIGATION
   28            If a Party is served with a subpoena or a court order issued in other litigation

                                                          9
        4811-5205-3753\3
Case 2:21-cv-04897-SVW-KS Document 28 Filed 09/15/21 Page 10 of 16 Page ID #:341




     1 that compels disclosure of any information or items designated in this Action as
     2 “CONFIDENTIAL,” that Party must:
     3                       (a) promptly notify in writing the Designating Party. Such notification
     4 shall include a copy of the subpoena or court order;
     5                       (b) promptly notify in writing the party who caused the subpoena or
     6 order to issue in the other litigation that some or all of the material covered by the
     7 subpoena or order is subject to this Protective Order. Such notification shall include
     8 a copy of this Stipulated Protective Order; and
     9                       (c) cooperate with respect to all reasonable procedures sought to be
   10 pursued by the Designating Party whose Protected Material may be affected.
   11             If the Designating Party timely seeks a protective order, the Party served with
   12 the subpoena or court order shall not produce any information designated in this
   13 action as “CONFIDENTIAL” before a determination by the court from which the
   14 subpoena or order issued, unless the Party has obtained the Designating Party’s
   15 permission. The Designating Party shall bear the burden and expense of seeking
   16 protection in that court of its confidential material and nothing in these provisions
   17 should be construed as authorizing or encouraging a Receiving Party in this Action
   18 to disobey a lawful directive from another court.
   19
   20 9.          A         NON-PARTY’S       PROTECTED         MATERIAL        SOUGHT        TO    BE
   21 PRODUCED IN THIS LITIGATION
   22                        (a) The terms of this Order are applicable to information produced by a
   23 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
   24 produced by Non-Parties in connection with this litigation is protected by the
   25 remedies and relief provided by this Order. Nothing in these provisions should be
   26 construed as prohibiting a Non-Party from seeking additional protections.
   27                        (b) In the event that a Party is required, by a valid discovery request, to
   28 produce a Non-Party’s confidential information in its possession, and the Party is

                                                          10
         4811-5205-3753\3
Case 2:21-cv-04897-SVW-KS Document 28 Filed 09/15/21 Page 11 of 16 Page ID #:342




     1 subject to an agreement with the Non-Party not to produce the Non-Party’s
     2 confidential information, then the Party shall:
     3                            (1) promptly notify in writing the Requesting Party and the Non-
     4 Party that some or all of the information requested is subject to a confidentiality
     5 agreement with a Non-Party;
     6                            (2) promptly provide the Non-Party with a copy of the Stipulated
     7 Protective Order in this Action, the relevant discovery request(s), and a reasonably
     8 specific description of the information requested; and
     9                            (3) make the information requested available for inspection by the
   10 Non-Party, if requested.
   11                       (c) If the Non-Party fails to seek a protective order from this court within
   12 14 days of receiving the notice and accompanying information, the Receiving Party
   13 may produce the Non-Party’s confidential information responsive to the discovery
   14 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
   15 not produce any information in its possession or control that is subject to the
   16 confidentiality agreement with the Non-Party before a determination by the court.
   17 Absent a court order to the contrary, the Non-Party shall bear the burden and expense
   18 of seeking protection in this court of its Protected Material.
   19
   20 10.         UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   21             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   22 Protected Material to any person or in any circumstance not authorized under this
   23 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   24 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   25 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   26 persons to whom unauthorized disclosures were made of all the terms of this Order,
   27 and (d) request such person or persons to execute the “Acknowledgment and
   28 Agreement to Be Bound” that is attached hereto as Exhibit A.

                                                          11
         4811-5205-3753\3
Case 2:21-cv-04897-SVW-KS Document 28 Filed 09/15/21 Page 12 of 16 Page ID #:343




     1 11.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
     2 PROTECTED MATERIAL
     3            When a Producing Party gives notice to Receiving Parties that certain
     4 inadvertently produced material is subject to a claim of privilege or other protection,
     5 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
     6 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
     7 may be established in an e-discovery order that provides for production without prior
     8 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
     9 parties reach an agreement on the effect of disclosure of a communication or
   10 information covered by the attorney-client privilege or work product protection, the
   11 parties may incorporate their agreement in the stipulated protective order submitted
   12 to the court.
   13
   14 12.         MISCELLANEOUS
   15             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   16 person to seek its modification by the Court in the future.
   17             12.2 Right to Assert Other Objections. By stipulating to the entry of this
   18 Protective Order no Party waives any right it otherwise would have to object to
   19 disclosing or producing any information or item on any ground not addressed in this
   20 Stipulated Protective Order. Similarly, no Party waives any right to object on any
   21 ground to use in evidence of any of the material covered by this Protective Order.
   22             12.3 Filing Protected Material. A Party that seeks to file under seal any
   23 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
   24 only be filed under seal pursuant to a court order authorizing the sealing of the
   25 specific Protected Material at issue. If a Party's request to file Protected Material
   26 under seal is denied by the court, then the Receiving Party may file the information
   27 in the public record unless otherwise instructed by the court.
   28

                                                    12
         4811-5205-3753\3
Case 2:21-cv-04897-SVW-KS Document 28 Filed 09/15/21 Page 13 of 16 Page ID #:344




     1 13.        FINAL DISPOSITION
     2            After the final disposition of this Action, as defined in paragraph 4, within 60
     3 days of a written request by the Designating Party, each Receiving Party must return
     4 all Protected Material to the Producing Party or destroy such material. As used in this
     5 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
     6 summaries, and any other format reproducing or capturing any of the Protected
     7 Material. Whether the Protected Material is returned or destroyed, the Receiving
     8 Party must submit a written certification to the Producing Party (and, if not the same
     9 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
   10 (by category, where appropriate) all the Protected Material that was returned or
   11 destroyed and (2) affirms that the Receiving Party has not retained any copies,
   12 abstracts, compilations, summaries or any other format reproducing or capturing any
   13 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   14 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   15 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   16 reports, attorney work product, and consultant and expert work product, even if such
   17 materials contain Protected Material. Any such archival copies that contain or
   18 constitute Protected Material remain subject to this Protective Order as set forth in
   19 Section 4 (DURATION).
   20 \\
   21 \\
   22 \\
   23 \\
   24 \\
   25 \\
   26 \\
   27 \\
   28 \\

                                                     13
         4811-5205-3753\3
Case 2:21-cv-04897-SVW-KS Document 28 Filed 09/15/21 Page 14 of 16 Page ID #:345
Case 2:21-cv-04897-SVW-KS Document 28 Filed 09/15/21 Page 15 of 16 Page ID #:346




     1                                       ATTESTATION
     2
                  Pursuant to C.D. Cal. Local Rule 5-4.3.4(a)(2)(ii), I, Navdeep K. Singh, attest
     3
         that all other signatories listed, and on whose behalf the filing is submitted, concur
     4
         in this filing’s content and have authorized such filing.
     5
     6                                                     /s/ Navdeep K. Singh
     7
                                                           Navdeep K. Singh
     8
     9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                     -1-
         4811-5205-3753\3
Case 2:21-cv-04897-SVW-KS Document 28 Filed 09/15/21 Page 16 of 16 Page ID #:347




     1                                          EXHIBIT A
     2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
     3
         I, _____________________________, of _________________ declare under
     4
         penalty of perjury that I have read in its entirety and understand the Stipulated
     5
         Protective Order that was issued by the United States District Court for the Central
     6
         District of California on September _____, 2021 in the case of A Parent Media Co.,
     7
         Inc. v. Genius Brands International, Inc., No. 2:21-cv-04897-SVW (KSx). I agree to
     8
         comply with and to be bound by all the terms of this Stipulated Protective Order and
     9
         I understand and acknowledge that failure to so comply could expose me to sanctions
   10
         and punishment in the nature of contempt. I solemnly promise that I will not disclose
   11
         in any manner any information or item that is subject to this Stipulated Protective
   12
         Order to any person or entity except in strict compliance with the provisions of this
   13
         Order. I further agree to submit to the jurisdiction of the United States District Court
   14
         for the Central District of California for the purpose of enforcing the terms of this
   15
         Stipulated Protective Order, even if such enforcement proceedings occur after
   16
         termination of this action. I hereby appoint __________________________ of
   17
         _______________________________________ as my California agent for service
   18
         of process in connection with this action or any proceedings related to enforcement
   19
         of this Stipulated Protective Order.
   20
   21
   22
         Date: ______________________________________
   23
         City and State where sworn and signed: _________________________________
   24
   25 Printed name: _______________________________
   26 Signature: __________________________________
   27
   28

                                                   -2-
         4811-5205-3753\3
